Case 2:19-cv-04980-AB-SK Document 218 Filed 10/08/20 Page 1 of 1 Page ID #:3250




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                                   CASE NUMBER:
 NOMADIX, INC.
                                   PLAINTIFF(S),     2:19−cv−04980−AB(FFMx)

      v.

 GUEST−TEK INTERACTIVE ENTERTAINMENT
 LTD.                                                   NOTICE OF REASSIGNMENT
                                                     OF CASE DUE TO UNAVAILABILITY
                                  DEFENDANT(S).
                                                          OF JUDICIAL OFFICER


 To: All Counsel Appearing of Record
      The Magistrate Judge to whom the above−entitled case was previously assigned is no
 longer available.
      YOU ARE HEREBY NOTIFIED that, pursuant to directive of the Chief U. S. District
 Judge/Magistrate Judge and in accordance with the rules of this Court, the above−entitled case
 has been returned to the Clerk for direct reassignment.
      Accordingly, this case has been reassigned to:
      Hon.    Steve Kim    , Magistrate Judge for:
      any discovery and/or post−judgment matters that may be referred
      Please substitute the initials of the newly assigned Magistrate Judge so that the new case
 number will read: 2:19−cv−04980−AB(SKx) . This is very important because documents
 are routed by the initials.



                                                         Clerk, U.S. District Court

  October 8, 2020                                        By: /s/ Andres Pedro
 Date                                                       Deputy Clerk




G−74 (04/14) NOTICE OF REASSIGNMENT OF CASE DUE TO UNAVAILABILITY OF JUDICIAL OFFICER
